Order entered June 2, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00034-CR
                                        No. 05-15-00035-CR
                                        No. 05-15-00107-CR

                               SUMMER RAE HARRIS, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F14-60100-M, F13-25326-M, g24=36468=,a

                                              ORDER
        The Court DENIES appellant’s “motion for early submission” of the appeals. The

appeals are not accelerated appeals and, therefore, will be submitted in due course.

        The Court GRANTS appellant’s motion to extend time to file her brief. We ORDER

appellant’s brief filed as of the date of this order

                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE